DETAILED ACTION

Status of Claims
Claims 1-6 and 9-20 are pending.  Of the pending claims, claims 1-6 and 9-14 are presented for examination on the merits, and claims 15-20 are withdrawn from examination.
Claims 1 and 9-14 are currently amended.

Status of the Previous Objection to the Specification
The previous objection to the abstract is withdrawn in view of the amendment to the abstract filed on 12/14/2021.

Status of the Previous Objection to the Drawings
The previous objections to the drawings are withdrawn, except for one objection further discussed below, in view of the amendments to the specification and replacement drawing sheet filed on 12/14/2021.
The objection to the drawings with respect to reference numeral ‘100’ and FIG. 1 as noted in para. 15 of the non-final Office action is maintained.  Reference numeral ‘100’ appears twice in FIG. 1, which is reproduced in part below and annotated.

    PNG
    media_image1.png
    294
    332
    media_image1.png
    Greyscale


However, the specification refers to reference numeral ‘100’ one time as a system.  It is unclear whether the second occurrence of ‘100’ in FIG. 1 is also meant to also denote a system and whether both occurrences of ‘100’ refer to the same part.  Thus, even though two ‘100’ reference numerals are included in FIG. 1, one of them is not mentioned in the description, thereby necessitating the objection.

Status of Previous Rejection under 35 U.S.C. § 112
The previous rejection of claim 10 under 35 U.S.C. 112(b) for insufficient antecedent basis is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “a non-aqueous solvent” is indefinite because it invites an ambiguous interpretation of the claimed invention.  Specifically, the claim refers to a non-aqueous solvent, but claim 1, the claim upon which claim 10 depends, does not recite the presence of a non-aqueous solvent.  Thus, it is unclear whether the non-aqueous solvent being dried in claim 10 is an optional component of the deposited layer (such that the drying step removes substantially all of the non-aqueous solvent optionally present in the deposited layer) or whether the non-aqueous solvent is a required component of the deposited layer (such that the drying step removes substantially all of a non-aqueous solvent required to be in the deposited layer).
Regarding claim 14, there is insufficient antecedent basis for the limitation “said non-aqueous solvent” in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0085997 (A1) to Tsunoya (“Tsunoya”) in view of US 2018/0093326 (A1) to Ishida et al. (“Ishida”).
Regarding claims 1, 3, and 11-14, Tsunoya teaches a method for three-dimensionally formed object manufacturing (method for three-dimensionally printing).  Para. [0001].  The object may originate from a paste-like constituent material (paste-based crafting medium) containing metal or ceramic powders.  Para. [0055], [0057].
The method includes the steps of (1) ejecting a predetermined layer (depositing a layer of a crafting medium) (S110); (2) drying the layer (S130); and (3) repeating the aforementioned steps until the object is completed (para. [0106], [0114]) (steps (a) and (b) are performed prior to deposition of a further crafting medium layer).  FIG. 14.  
The layer is provided by a constituent material supply device (1200) comprising an ejection nozzle 1230a (print head).  FIG. 2.  An infrared heater (800) (drying means) promotes volatilization (drying) of the solvent.  Para. [0049]; FIG. 1.
The paste-like constituent material can contain metal (e.g., copper) or ceramic (e.g., zirconium oxide) powders; binder (e.g., resins (organic binder)); and solvent (e.g., water (aqueous), acetone (non-aqueous)).  Para. [0055]-[0059].  Tsunoya is silent regarding specific proportions of the components of the constituent material.
Ishida, directed to three-dimensional manufacturing of a shaped article, teaches a manufacturing composition for the shaped article and support.  The compositions include metal or ceramic in an amount of 30-93% by mass (para. [0152], [0164], [0212], [0219]); a binder in an amount of 0.1-48% by mass, with a preferred range of 0.5-10% 
It would have been obvious to one of ordinary skill to have used the proportions disclosed in Ishida for the constituent or support material in Tsunoya because the proportions are suitable for printing and drying in a three-dimensional molding process.  Although Ishida discloses the proportions in mass by weight, mass is proportional to volume by a factor of density and therefore would scale accordingly.   
Regarding claim 2, Tsunoya teaches that the infrared heater (800) is positioned over the platform containing the ejected layers chamber (FIG. 1), the heat from which applies to the full area of the deposited layer. 
Regarding claim 4, Tsunoya teaches that the head base (1100), which supplies constituent material layers (via print head) can move in a Y direction (trajectory).  See, for example, FIGS. 6 and 7; para. [0076]-[0086].  The infrared heater (800) appears stationary (no specific path/trajectory).  FIG. 1.  Thus, the heater and head base follow different trajectories.
Regarding claim 5, Tsunoya teaches that heating removes at least a part of the solvent or binder (para. [0047]), but does not but does not specify a particular temperature.  However, Tsunoya teaches that the solvent can contain water (para. [0058]), which has a vaporization point of 100oC.  Thus, it would have been obvious to one of ordinary skill in the art to have heated the deposited constituent material at about 100oC in order to meet Tsunoya’s objective of solvent removal (drying/evaporation).
Regarding claims 9 and 10, Tsunoya teaches at least part of the solvent is removed (para. [0047]) and that the amount of solvent volatilized is adjusted as desired S160).  Ishida teaches that solvent removal results in 0.1-25% by mass left in the deposited layer.  Para. [0091].  A solvent content of 0.1% meets “substantially all” with respect to removal.  It would have been obvious to one of ordinary skill in the art to have adjusted the solvent removal in Ishida to as low as 0.1% by mass solvent remaining in the deposited layer because a low solvent content would prevent spreading of the paste, which would affect the accuracy of the dimension of the resulting object.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunoya in view of Ishida, as applied to claim 1 above, alone, or optionally further in view of US 2004/0141018 (A1) to Silverbrook (“Silverbrook”).
Regarding claim 6, Tsunoya does not teach decreasing the atmospheric pressure surrounding the constituent material to facilitate drying.
Ishida, directed to three-dimensional manufacturing of a shaped article, teaches using any combination of methods, such as infrared heating or reduced pressure, during a solvent removal step.  Title; para. [0085]-[0087].  It would have been obvious to one of ordinary skill in the art to have added the drying technique of reducing pressure of the atmosphere during solvent removal to the method of infrared heating disclosed in Tsunoya because the reduced pressure would facilitate drying by creating an environment easier for the solvent to evaporate.  Additionally, it has been held prima facie
Additionally, Silverbrook, directed to a 3-D printing system, teaches that evaporative drying can be assisted by applying a vacuum or low gas pressure (both reduced pressure environment) or infrared radiation or a combination of these methods.  Para. [0195], [0196].  Therefore, it would have been obvious to one of ordinary skill in the art to have added the drying technique of vacuum or low gas pressure of the atmosphere during evaporative drying to the method of infrared heating disclosed in Tsunoya because the reduced pressure would facilitate drying by creating an environment easier for the solvent to evaporate.

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered, but they are not persuasive.
Applicant’s position is that combining Tsunoya and Ishida would defeat their functionality, as Ishida discloses a method to create a porous object having a low density by the use of a void forming material in addition to a part forming material or grains.  Applicant states that using Ishida’s powders would introduce undesired artifacts into the parts of Tsunoya that would be considered defects and therefore there would be no motivation to combine their disclosures.
In response, the argument implies that Tsunoya’s objective is to make fully dense products.  However, Tsunoya is silent as to the density of the manufactured objects, so it cannot be concluded that Ishida’s void forming material would introduce undesired artifacts to Tsunoya’s build process.  
Even if one were to assume that Tsunoya were only directed to the manufacture of fully dense objects, it is noted that Ishida discloses a material composition that does not require the inclusion of void forming material.  For example, Ishida’s support portion forming composition can contain grains (support build material), solvent, and binder (para. [0208]-[0238]).  The support portion forming composition may also contain components other than grains, solvent, and binder, such as a void forming material (para. [0239]), but this is optional.  See para. [0209], [0210], [0239]-[0242].  These components correspond to the components (i.e., metal or ceramic, binder, and solvent) in Tsunoya, and Ishida teaches that they may be deposited by layer-by-layer printing (para. [0249]).  Thus, Ishida’s composition would be compatible with Tsunoya’s composition and process. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
March 19, 2022